      Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 1 of 20



 1   Paul W. Sweeney, Jr. (SBN 112511)
     paul.sweeney@klgates.com
 2   Saman M. Rejali (SBN 274517)
     saman.rejali@klgates.com
 3   K&L GATES LLP
     10100 Santa Monica Boulevard Eighth Floor
 4   Los Angeles, CA 90067
     Telephone: +1 310 552 5000
 5   Facsimile: +1 310 552 5001

 6   Patrick M. Madden (admitted pro hac vice)
     patrick.madden@klgates.com
 7   K&L GATES LLP
     925 Fourth Avenue, Suite 2900
 8   Seattle, WA 98104
     Telephone: +1 206 623 7580
 9   Facsimile: +1 206 623 7022

10   Attorneys for Defendant PNC Bank, N.A.

11
                                      UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13
                                         SAN FRANCISCO DIVISION
14
     TANSEER KAZI and LINDA SCHEID,                          Case No.: 3:18-cv-04810-J CS
15   individually and on behalf of all those similarly
     situated,                                               DEFENDANT’S OPPOSITION TO
16
                                                             PLAINTIFF’S RENEWED MOTION
                        Plaintiffs,
17                                                           FOR CLASS CERTIFICATION OF
     vs.                                                     NON-PRODUCTIVE TIME
18
     PNC BANK, N.A., and DOES 1-100 inclusive,               [Concurrently filed with 1) Declaration of
19                                                           Saman M. Rejali in Opposition to Renewed
                        Defendants.                          Motion, and 2) Declaration of Jasen
20                                                           Mackenzie in Opposition to Renewed Motion]
21
                                                             DATE: JUNE 19, 2020
22                                                           TIME: 9:30 A.M.
                                                             COURTROOM: F
23
                                                             [Hon. Mag. Judge Joseph C. Spero]
24

25

26

27

28
                                                         1                                  RECYCLED PAPER

       DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF
                       NON-PRODUCTIVE TIME – CASE NO. 3:18-CV-04810-J CS
       Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 2 of 20



 1                                                  TABLE OF CONTENTS
 2                                                                                                                                      Page
 3   I.     INTRODUCTION ............................................................................................................... 4
 4   II.    RELEVANT FACTS ........................................................................................................... 6
     III.   PLAINTIFF HAS FAILED TO CARRY HER CLASS CERTIFICATION
 5          BURDEN WITH RESPECT TO TRAINING ..................................................................... 9
            A.   Common Proof Of The Amount Of Time MLOs Spend In Training Does
 6               Not Exist .................................................................................................................. 9
 7          B.   PNC Has No Statutory Or Other Legal Obligation To Maintain Records Of
                 The Length Of Time MLOs Spend On The Training Courses Identified By
 8               Plaintiff................................................................................................................... 11
            C.   Plaintiff’s Arguments Cannot, And Do Not, Substitute For The Absence Of
 9               Common Evidence Of Time Actually Spent By MLOs In Training Or
                 Whether They Performed Sales Work Simultaneously While Taking
10               Training Courses .................................................................................................... 12
11               1.      PNC’s Records Of Training Courses Completed By MLOs Do Not
                         Provide Relevant Common Evidence Sufficient To Satisfy The
12                       Court’s Order Or FRCP Rule 23 ................................................................ 12
                 2.      No Records Exist That Show The Time MLOs Actually Spend
13                       Taking Training Courses ............................................................................ 13
14               3.      MLOs Often Multitask By Handling Sales Work When They Are
                         Training ...................................................................................................... 15
15               4.      Ms. Scheid’s New Declaration Confirms That Individual Issues
                         Predominate With Respect To Training..................................................... 16
16               5.      “Full Attention” In Training Does Not Prohibit Multitasking On
                         Sales Matters .............................................................................................. 17
17
            D.   A Class Proceeding Involving Training Claims Would Be Unmanageable
18               And Inefficient ....................................................................................................... 18
     IV.    CONCLUSION .................................................................................................................. 19
19

20

21

22

23

24

25

26

27

28
                                                                       2                                                  RECYCLED PAPER

       DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF
                       NON-PRODUCTIVE TIME – CASE NO. 3:18-CV-04810-J CS
       Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 3 of 20



 1                                                    TABLE OF AUTHORITIES
 2                                                                                                                                       Page(s)
 3   Cases
 4
     Atari v. Superior Ct. of Santa Clara County,
 5      166 Cal.App.3d 867 (1985).........................................................................................................8

 6   Babbitt v. Albertson’s Inc.,
        1993 WL 128089 (N.D.Cal.1993)...............................................................................................8
 7
     Brown v. Fed. Express Corp.,
 8      249 F.R.D. 580 (C.D. Ca. 2008) ...............................................................................................18
 9   Hernandez v. Mendoza,
10      199 Cal. App. 3d 721 (1988).....................................................................................................11

11   Hughes v. WinCo Foods,
        2012 WL 34483 (C.D. Ca. 2012) ..............................................................................................18
12
     Parks v. Eastwood Ins. Servs., Inc.,
13      235 F.Supp.2d 1082 (C.D. Cal. 2002).........................................................................................8
14   Wal-Mart Stores, Inc. v. Dukes,
15     564 US. 338 (2011) .....................................................................................................................9

16   Washington v. Joe’s Crab Shack,
       271 F.R.D. 629 (N.D. Ca. 2010) ...............................................................................................10
17
     Weight Watchers of Philadelphia, Inc. v. Weight Watchers Int’l, Inc.,
18     455 F.2d 770 (2nd Cir. 1972) ......................................................................................................8
19   Other Authorities
20   Fed. R. Civ. P. 23 ....................................................................................................................5, 8, 13
21
     Rule 23(b)(3)(C)..............................................................................................................................18
22
     Rule 23(b)(3)(D) .............................................................................................................................18
23

24

25

26

27

28
                                                                            3                                                  RECYCLED PAPER

        DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF
                        NON-PRODUCTIVE TIME – CASE NO. 3:18-CV-04810-J CS
          Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 4 of 20



 1   I.         INTRODUCTION

 2              In its original Motion for Class Certification (Original Motion”) (Dkt. 73), Plaintiffs

 3   Tanseer Kazi and Linda Scheid sought certification of a class of current and former Mortgage

 4   Loan Officers (“MLO”) at PNC Bank (“Defendant” or “PNC”) who allegedly were not paid for,

 5   among other things, nonproductive time, which they described as time spent on “non-sales work,

 6   such as attending training sessions, webinars, and sales meetings.” Memorandum of Points and

 7   Authorities in Support of Plaintiffs’ Motion for Class Certification (“Original Memorandum”)

 8   (Dkt. 74), at 16:27-28. The Court declined to certify non-productive time claims in its Order

 9   Regarding Motion for Class Certification, entered on February 2, 2020 (“Order”) (Dkt. 96),

10   stating:
                       As far as the Court can discern from the record presented on this
11                     motion, pursuing claims based on nonproductive time would
                       require virtually a full trial for each MLO as to when and how they
12                     worked, what records they or PNC might have retained, whether the
                       MLO remembers how long they spent in meetings and training
13                     sessions and whether they recall working on selling loans during
                       that time. It is conceivable that representative or statistical
14                     evidence might provide an alternative method of proof in this case.
                       Under these circumstances, the Court concludes that individualized
15                     issues predominate as to claims based on nonproductive time other
                       than rest periods, and DENIES certification as to those claims,
16                     without prejudice to Plaintiffs later moving to expand the class
                       definition if they can show some classwide method of proof.” Id. at
17                     13:25-14:6.
18              Plaintiff Linda Scheid (“Plaintiff”) has now chosen to take another swing at certification

19   of nonproductive time claims, but now limits the claim to training time (and derivative claims)

20   only. See, Plaintiff’s Renewed Motion for Class Certification of Non-Productive Time

21   (“Renewed Motion”) (Dkt. 118). In support of the Renewed Motion, Plaintiff has not even

22   attempted to present “representative or statistical evidence” as an “alternative method of proof” of

23   those claims. In fact, having no such evidence, despite her counsel’s prior argument that Plaintiff

24   should be given the opportunity present such evidence, 1 she now demurs stating “[a]though

25
     1
26     In the Order, the Court stated “Plaintiffs argue they can use representative sample and statistical
     evidence in lieu of actual evidence of how class members used their time.” (Order, at 12:25-26).
27   Additionally, the Court noted “the issues here - how long employees spent in training sessions,
     for example, or whether they multitasked and performed sales work during those sessions -
28   are likely not amenable to such uniform proof, and Plaintiffs have made no showing that
     representative evidence would be reliable.” (Id. at 13:7-10) (emphasis supplied).
                                                        4                                  RECYCLED PAPER

          DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF
                          NON-PRODUCTIVE TIME – CASE NO. 3:18-CV-04810-J CS
         Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 5 of 20



 1   Plaintiff raised the possibilities afforded by representative testimony or surveys as to other types

 2   of non-productive time, there is no need to go that far when it comes to the instant training

 3   claims. . . .” Plaintiff’s Memorandum of Points and Authorities in Support of Renewed Motion

 4   for Class Certification of Claims for Non-Productive Time Limited to Trainings (“Renewed

 5   Memorandum”) (Dkt. 119), at 11:7-9. In other words, since early February when the Order was

 6   entered, and now over three months later, Plaintiff has not come up with any representative or

 7   statistical evidence showing how common proof exists of the amount of time MLOs actually

 8   spend in training or how uniform proof could show if, for example, MLOs multitask on mortgage

 9   sales work during training. Nor does the evidence Plaintiff relies upon in support of the Renewed

10   Motion support Plaintiff’s position or materially differ from what was presented to the Court in

11   the papers submitted in support of and in opposition to the Original Motion. Thus, not having

12   evidence of classwide proof as to the actual amount of time MLOs spend training, or whether

13   MLOs multitask on sales work during training, Plaintiff is relegated to recycling old arguments

14   and evidence in the hope that she can persuade the Court to reverse its decision.

15           Notwithstanding her arguments, Plaintiff still fails to make the evidentiary showing

16   required by FRCP 23, and echoed by the Court, that is necessary to satisfy her burden of proving

17   that common evidence exists of the time actually spent by MLOs on training or whether MLOs

18   multitask by working on sales matters during training. Prior to her filing the Original Motion, she

19   had virtually all of the evidence she now offers in her Renewed Motion. Plaintiff’s counsel took

20   the deposition of PNC’s designated Person Most Qualified (“PMQ”) for MLO training, Jasen

21   Mackenzie, on August 20, 2019. At the deposition, Plaintiff’s counsel repeatedly asked the PMQ

22   whether PNC maintains records that would show the actual amount of time MLOs spent in

23   training. The answer was no. (Deposition of Jasen Mackenzie, Transcript (“Mackenzie

24   Deposition Tr.”), at 46:19-23) 2. Plaintiff also requested computer records that show the length of

25   time MLOs spend in training, from beginning to end, and Defendant responded that they do not

26   exist. The PMQ further explained that the amount of time MLOs spend in training differs for

27   2
      Relevant portions of the deposition transcript of Jasen Mackenzie are attached to the Declaration
     of Saman M. Rejali (“Renewed Rejali Decl.”), ¶ 2, Exh. 1, filed currently herewith.
28
                                                        5                                    RECYCLED PAPER

         DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF
                         NON-PRODUCTIVE TIME – CASE NO. 3:18-CV-04810-J CS
         Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 6 of 20



 1   each MLO. (Declaration of Jasen Mackenzie in Opposition to Class Certification (“Original

 2   PMQ Decl.”) 3, ¶¶ 10, 14). This is not at all surprising, and makes common sense. A self-study

 3   training course, for example, which many of the MLO courses are, might take one MLO longer,

 4   and another MLO a much shorter time to complete. (Declaration of Jasen Mackenzie in

 5   Opposition to Renewed Motion (“Renewed PMQ Decl.”), ¶ 6). It is no secret that individuals’

 6   intelligence and reading comprehension levels, among other things, vary significantly. Moreover,

 7   during the course of taking that self-study course, some MLOs multitask on mortgage sales

 8   related matters more than others, filling out sales paperwork, taking phone calls, sending and

 9   responding to emails and text messages related to mortgage sales; i.e., conducting activities in

10   connection with their principal job responsibility. (Id. at ¶ 8). These kinds of factors make it

11   impossible to know, or to even reasonably estimate, the time MLOs actually spend on training.

12   (Id. at ¶ 7).

13           Instead of accepting these evidentiary facts, which are discussed in greater detail below,

14   Plaintiff has decided to plow forward with her Renewed Motion, no doubt with the belief that

15   “nothing ventured, nothing gained,” in an effort to maximize the purported damages she might

16   recover in this case. Unfortunately, for Plaintiff, the strategy falls flat.

17   II.     RELEVANT FACTS

18           California MLOs receive periodic training. (Original PMQ Decl., ¶ 10). PNC has annual

19   lists of training courses available to new and continuing MLOs, as well as other employees.

20   (Mackenzie Deposition Tr., at 27:2-20). The courses vary depending on the group. (Id., and

21   Mackenzie Deposition Tr., at 50:9-17; see also, Original PMQ Decl., ¶¶ 11, 12). Some courses

22   offered are discretionary, and some are mandatory. (Mackenzie Deposition Tr., at 30:22-25;

23   56:1-4; 88:11-89:12). Mr. Mackenzie, PNC’s Regional Sales Executive, the training PMQ who is

24   the senior supervisor of all California MLOs, customizes specific training schedules for each

25   MLO. (Original PMQ Decl., ¶¶ 11, 12). Some available MLO courses are web-based and are

26   delivered online, some are downloadable materials for self-study, and a few are delivered live.

27   3
       The Original PMQ Declaration was attached to the Declaration of Saman M. Rejali as a part of
28   the opposition brief to the Original Motion. (Dkt. 77). It is attached, here, to the Renewed Rejali
     Decl., ¶ 3, Exh. 2, for the Court’s convenience.
                                                        6                                    RECYCLED PAPER

         DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF
                         NON-PRODUCTIVE TIME – CASE NO. 3:18-CV-04810-J CS
         Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 7 of 20



 1   (Mackenzie Deposition Tr., at 32:6-33:22). Some courses can be waived by a manager; and,

 2   some other courses can be “tested-out” of by the MLO. (Original PMQ Decl., ¶ 10; Mackenzie

 3   Deposition Tr., at 36:11-21; 53:1-4; 73:12-16). If a course is waived or tested-out of, an MLO is

 4   given credit for having “completed” the course, despite not having actually taken the course.

 5   (Original PMQ Decl., ¶¶ 16, 17; Mackenzie Deposition Tr., at 54:20-23; 75:7-17; 76:20-25; 83:4-

 6   8, 131:4-5; 133:7-14). It is “impossible” to tell from PNC’s training records the way in which all

 7   of the courses were “completed.” (Mackenzie Deposition Tr., at 111:14-17). 4

 8           The training curriculum sets forth general information for each course. The information

 9   for a number of the courses includes, among other things, a “duration” of the course. (Original

10   PMQ Decl., ¶ 13). The duration is not the length of time it will actually take to complete a

11   course, assuming the course is taken. (Mackenzie Deposition Tr., 35:13-15). Nor is it an

12   estimate of the length of time it will take to complete the course. (Original PMQ Decl., ¶ 13).

13   The PMQ testified that the identified “duration” 5 is a number derived from a process that

14   evaluates “the amount of topics within a module and the amount of words on a page, and from

15   that [PNC] reverse engineer[s] the maximum time for median . . . comprehension.” (Mackenzie

16   Deposition Tr., at 45:15-46:13; 70:5-13; 94:10-20; Original PMQ Decl., ¶ 13). It is intended as a

17   planning tool so that MLOs can set aside some time in their busy schedules to complete the

18   training within the targeted calendar completion date. (Renewed PMQ Decl., ¶ 5). The actual

19   amount of time it will take an MLO to complete a course, however, “varies greatly” among

20   MLOs. (Original PMQ Decl., ¶14; Mackenzie Deposition Tr., at 35:13-18;). PNC has no records

21   of how long it takes an MLO to complete training courses. (Original PMQ Decl., ¶ 15;

22   Mackenzie Deposition Tr., at 46:19-47:4; 114:7-13). PNC does not track log-on and log-off

23   times for training modules. (Id.) The PMQ also testified that it often takes him and other MLOs

24   “far less time to complete [training modules] than the calculated duration indicates,” and it can be

25   “one fifth” of the time stated in the duration. (Original PMQ Decl., ¶ 14; Mackenzie Deposition

26
     4
27     While PNC records began to track in mid-2018 some of the courses that were waived (PNC
     1540 shows “equivalent”), there is no tracking of courses that have been tested-out of. Renewed
28   PMQ Decl., ¶ 5.
     5
       Not all training courses identify a duration. See, e.g., Mackenzie Deposition Tr., at 123:18-20.
                                                        7                                   RECYCLED PAPER

         DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF
                         NON-PRODUCTIVE TIME – CASE NO. 3:18-CV-04810-J CS
         Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 8 of 20



 1   Tr., at 153:23-155:5). Individual MLOs testified, for example, that courses take them “one

 2   quarter” of the time stated (Declaration (“Decl.”) of Kyle Beagle, ¶ 12); “substantially less time

 3   than allocated” (D. Deglow Decl., ¶ 12); “one third of the designated time” (F. Lanteri Decl., ¶

 4   14); usually able to complete a 60 minute course “in about 15 minutes” (A. Locy Decl., ¶ 15);

 5   and, “half that time or less” (J. Rhodes Decl., ¶ 14). 6

 6           MLOs often start a training course on one day, and finish the course days or weeks later.

 7   6
       MLO Declarations submitted in support of PNC’s opposition to the Original Motion are
 8   attached to the Declaration of Saman M. Rejali as a part of that opposition brief. (Dkt. 77).
     Plaintiff has again, in the Renewed Memorandum, tried to undercut the MLO Declarations, not
 9
     because they are untruthful, but because they were obtained by PNC’s counsel after this lawsuit
10   was filed but before the class was certified. As PNC’s counsel has consistently argued, with
     ample case authority, it had every right to obtain the MLO declarations prior to class certification.
11
     See, Parks v. Eastwood Ins. Servs., Inc., 235 F.Supp.2d 1082, 1084 (C.D. Cal. 2002), where the
12   court stated that in a Rule 23 class action, “[P]re-certification communication from the defense to
     prospective plaintiffs is generally permitted. The law is not settled on this issue, but the
13
     majority view seems to be against a ban on pre-certification communication between
14   Defendant and potential class members. The Second Circuit, state and federal district
     courts in California, and a leading treatise conclude Rule 23 pre-certification
15
     communication is permissible because no attorney-client relationship yet exists. Weight
16   Watchers of Philadelphia, Inc. v. Weight Watchers Int'l, Inc., 455 F.2d 770, 773 (2nd Cir. 1972)
     (rejecting argument that “once a plaintiff brought suit on behalf of a class, the court may never
17
     permit communications between the defendant and other members”); Babbitt v. Albertson's Inc.,
18   1993 WL 128089 (N.D.Cal.1993) (finding “putative class members in the instant action were not
     represented by class counsel”); Atari v. Superior Ct. of Santa Clara County, 166 Cal.App.3d 867,
19
     212 Cal.Rptr. 773, 775 (1985) (“Absent a showing of actual or threatened abuse, both sides
20   should be permitted to investigate the case fully”); Manual for Complex Litigation (Third) §
     30.24 (1995) (“Defendants ordinarily are not precluded from communications with putative class
21   members, including discussions of settlement offers with individual class members before
22   certification”).” (Emphasis supplied). See also, 5 William B. Rubenstein, Newberg on Class
     Action § 19.6 (5th ed. 2019): “Defendant pre-certification communication with absent class
23   members. In conventional bilateral litigation, neither side's lawyer can communicate with the
24   opposing party directly—ethics rules require that the attorney communicate with a party only
     through her counsel. The distinguishing characteristic of absent class members prior to class
25   certification is that they are generally not considered “represented parties” for these purposes . . .
26   Therefore, but for a few outlying decisions, courts generally permit the defendant and
     defendant's counsel to communicate directly with these absent putative class members
27   before a class action is certified.” (Emphasis supplied).
28
                                                         8                                   RECYCLED PAPER

         DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF
                         NON-PRODUCTIVE TIME – CASE NO. 3:18-CV-04810-J CS
      Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 9 of 20



 1   (Renewed PMQ Decl., ¶ 6). For example, the training system allows MLOs to start and stop

 2   many online courses at their discretion. (Id.). In the case of many self-study courses “how long

 3   any individual learner took for an individual model [module] is neither tracked nor quantifiable.”

 4   (Mackenzie Deposition Tr., at 115:2-5; Renewed PMQ Decl., ¶ 6). The only way one can

 5   determine how long it took a particular MLO to complete a course, and it will vary among MLOs,

 6   is to ask the MLO, and if they remember their individual circumstance with respect to each course

 7   over the years, they may be able to testify to that. (Renewed PMQ Decl., ¶ 6).

 8               Not only do the reading comprehension skills of each MLO determine the actual amount

 9   of time it takes for him or her to complete a course, so do routine interruptions and ancillary tasks

10   that can come up during a training. It is not unusual for MLOs to multitask while taking training

11   courses, including performing mortgage sales related work. (Renewed PMQ Decl., ¶ 8). During

12   web-based and self-study training, as well as during some live training, the PMQ has observed

13   MLOs filling out paperwork related to mortgage sales and closings, as well as texting, emailing,

14   and making and taking phone calls regarding sales business. (Id.). For example, the PMQ can

15   recall several occasions where he would walk by MLOs’ desks and would see them push the start

16   button on a training video, and then immediately return to their sales work while the video was

17   playing. (Id.). This is not surprising because mortgage sales are the MLO’s primary

18   responsibility. (Id.). Such training courses, by their nature, enable MLOs to simultaneously

19   engage in sales related multitasking. (Id.).

20   III.        PLAINTIFF HAS FAILED TO CARRY HER CLASS CERTIFICATION BURDEN

21               WITH RESPECT TO TRAINING

22          A.      Common Proof Of The Amount Of Time MLOs Spend In Training Does Not

23                  Exist

24               The United States Supreme Court in Wal-Mart Stores, Inc. v. Dukes, 564 US. 338 (2011)

25   held that “‘[w]hat matters to class certification … is not the raising of common ‘questions’—

26   even in droves—but, rather the capacity of a classwide proceeding to generate common answers

27   apt to drive the resolution of litigation. Dissimilarities within the proposed class are what have

28   the potential to impede the generation of common answers.”’ Id. at 350 (quoting Nagareda, Class
                                                         9                                  RECYCLED PAPER

       DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF
                       NON-PRODUCTIVE TIME – CASE NO. 3:18-CV-04810-J CS
      Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 10 of 20



 1   Certification in the Age of Aggregate Proof, 84 N. Y. U. L. Rev. 97, 132 (2009). See, e.g.,

 2   Washington v. Joe’s Crab Shack, 271 F.R.D. 629, 639 (N.D. Ca. 2010) (class certification denied

 3   because relevant common proof did not exist, and the need for individualized analysis

 4   predominated). To put a finer point on the Supreme Court’s ruling that the class action

 5   mechanism must be capable of producing common answers, as it relates to MLO training, this

 6   Court stated in its Order that “[e]ven if PNC has records of training sessions that MLOs

 7   completed or meetings that they attended, Plaintiffs have not offered any classwide evidence from

 8   which to determine how long MLOs spent in those sessions or meetings or whether they also

 9   worked on selling loans during that time.” (Order at 12:5-8). The Court went on to state that

10   “[t]he issue here—how long employees spent in training sessions, for example, or whether they

11   multitasked and performed sales work during those sessions—are likely not amenable to such

12   uniform proof, and Plaintiffs have made no showing that representative evidence would be

13   reliable.” (Id. at 13:7-10). Finally, the Court ruled that, based upon the record presented on the

14   certification motion, “pursuing claims based on nonproductive working time would require

15   virtually a full trial for each MLO as to when and how they worked, what records they or PNC

16   might have retained, whether the MLO remembers how long they spent in meetings and training

17   sessions, and whether they recall working on selling loans during that time.” (Id. at 13:25-14:1).

18          There is no common proof of the time MLOs spent in training. Plaintiff effectively

19   concedes this in the Renewed Memorandum: “even without common evidence of training

20   duration and PNC bearing the consequences for not retaining more precise records, Plaintiff could

21   reasonably estimate duration. . . .” (Renewed Memorandum, at 7:1-2). Plaintiff has not proffered

22   any representative or statistical evidence that could even conceivably serve as a surrogate for

23   common proof. Plaintiff has utterly failed to demonstrate that common evidence exists to prove

24   how much time MLOs actually spend exclusively in training or whether they multitasked during

25   training on mortgage sales work. Individual trials would have to be held to make this

26   determination for each MLO.

27

28
                                                       10                                  RECYCLED PAPER

       DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF
                       NON-PRODUCTIVE TIME – CASE NO. 3:18-CV-04810-J CS
      Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 11 of 20



 1      B.       PNC Has No Statutory Or Other Legal Obligation To Maintain Records Of The

 2               Length Of Time MLOs Spend On The Training Courses Identified By Plaintiff

 3            Plaintiffs argued in the Original Memorandum, and Plaintiff does so repeatedly in her

 4   Renewed Memorandum, that because PNC does not maintain records that capture the amount of

 5   time MLOs spend in training, the consequences should fall on PNC. In support of the argument,

 6   Plaintiff again cites Hernandez v. Mendoza, 199 Cal. App. 3d 721 (1988), quoting the following

 7   language: “where the employer failed to keep records required by statute, the consequences fall

 8   on the employer not the employee. In such a situation, imprecise evidence by the employee can

 9   provide a sufficient basis for damages.” Id. at 727. Hernandez involved an employer that did not

10   maintain appropriate time records and, in fact, falsified time records for one period of time.

11   Relying on the U.S. Supreme Court’s holding in Anderson v. Mt. Clemens Pottery, the Court held

12   that an employer that fails to maintain statutorily required time records cannot rely on the absence

13   of such records and found that, once an employee in such circumstances presents generalized

14   evidence about the time worked, the burden shifts to the employer to disprove that evidence. Id.

15   Indeed, Anderson and its progeny all deal with how to measure damages in off-the-clock work

16   cases.

17            Unfortunately, for Plaintiff, Hernandez provides no succor here. As a preliminary matter,

18   unlike in Hernandez and Anderson, Plaintiff testified that she accurately recorded her time

19   worked. (Declaration of Linda Scheid in Support of the Original Motion, ¶ 8). Thus, the off-the-

20   clock standards in Hernandez and Anderson do not apply here. Moreover, Plaintiff does not

21   identify any statute, wage order, or other legal standard that requires PNC to keep a record of

22   each distinct activity performed by employees (including time MLOs spend taking the training

23   courses at issue in this case) during recorded work time. Thus, the lack of common evidence of

24   time spent training is just that, and Plaintiff cannot shift its burden of demonstrating that common

25   evidence exists by blaming PNC for not possessing such evidence.

26

27

28
                                                       11                                   RECYCLED PAPER

       DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF
                       NON-PRODUCTIVE TIME – CASE NO. 3:18-CV-04810-J CS
         Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 12 of 20



 1         C.      Plaintiff’s Arguments Cannot, And Do Not, Substitute For The Absence Of

 2                 Common Evidence Of Time Actually Spent By MLOs In Training Or Whether

 3                 They Performed Sales Work Simultaneously While Taking Training Courses

 4
                   1.      PNC’s Records Of Training Courses Completed By MLOs Do Not Provide
 5
                           Relevant Common Evidence Sufficient To Satisfy The Court’s Order Or FRCP
 6
                           Rule 23
 7
                The Court’s Order made it clear that “[e]ven if PNC has records of training sessions that
 8
     MLOs completed and meetings that they attended, Plaintiffs have not offered any classwide
 9
     evidence from which to determine how long MLOs spent in those sessions or meetings, or
10
     whether they also worked on selling loans during that time.” (Order, at 12:5-8). Nevertheless,
11
     Plaintiff argues that common evidence exists that shows “for every MLO the specific training
12
     courses taken and the date each training course was completed.” (Renewed Memorandum, at
13
     3:17-18) (emphasis supplied). Presumably, Plaintiff still believes this satisfies her burden, and
14
     she is unwilling to accept the Court’s view to the contrary. In support of her argument now,
15
     Plaintiff again relies on an excerpt from the same document, PNC 1540, that she referenced in her
16
     Original Memorandum to make the argument that “Common Issues Predominate with Respect to
17
     Plaintiffs’ Non-Productive Minimum Wage Claims.” (Original Memorandum, at 18:6-19:1;
18
     compare to, Renewed Memorandum, at 8: 16-9:22). This evidence, however, does not
19
     demonstrate the amount of time MLOs spent in training, or whether or not they multitasked by
20
     performing mortgage sales work. Plaintiff’s repeating this argument a second time does not alter
21
     its irrelevance with respect to showing the actual time MLOs spent in training.
22
                Additionally, even if the identity and number of courses taken were relevant, it is
23
     noteworthy that the document to which Plaintiff refers in support of her argument (PNC1540),
24
     does not show “the specific courses taken.” 7 Plaintiff knows this, and it is disingenuous for her
25
     to argue otherwise. The undisputed evidence is to the contrary. At his deposition, the PMQ
26
     7
27     We also note that PNC 1540, upon which Plaintiff relies in making these arguments, includes
     data dating back to 2014 which is three years before the commencement date of the time period
28   for which Plaintiff seeks to certify training claims. The pre-January 4, 2017 data is even more
     irrelevant.
                                                        12                                  RECYCLED PAPER

         DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF
                         NON-PRODUCTIVE TIME – CASE NO. 3:18-CV-04810-J CS
      Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 13 of 20



 1   explained, among other things, that some training classes, even though listed, are waived for

 2   some MLOs or tested-out of and consequently never taken by some MLOs. (See, Section A, at p.

 3   4, above; and, e.g., Original PMQ Decl., ¶ 10). Nevertheless, the MLO is still given credit for the

 4   classes, and PNC records indicate that the classes were “completed.” (Id.). That is simply the

 5   way records are kept at PNC. (Id.). Consequently, there is no common evidence of all courses

 6   that were actually taken and completed by MLOs. (Id.).

 7          Likewise, even if the documents did show all of the courses taken and completed, which

 8   they do not, Plaintiff’s argument misses the entire point of the Court’s Order with respect to meeting

 9   Rule 23 requirements and demonstrating commonality and predominance.                   The issue for

10   certification is not whether MLOs may have taken some of the same training courses; there must

11   be common evidence of “how long employees spent in training sessions, for example, or whether

12   they multitasked and performed sales work during those sessions,” and those issues “are likely not

13   amenable to such uniform proof. . . .” (Order, at 13:7-9).

14
                2.       No Records Exist That Show The Time MLOs Actually Spend Taking
15
                         Training Courses
16
            Plaintiff concedes, as she must, that “PNC did not direct MLOs to record their time spent
17
     either on computer based training or in self-study materials to record their training time.”
18
     (“Renewed Memorandum, at 4:10-12; see, Section A, at p. 4-5; and, e.g., Original PMQ Decl., ¶
19
     15). Thus, there is no classwide proof of the amount of time that MLOs spent on training.
20
     Understanding that the absence of this proof is fatal to her attempt to certify a training claim, she
21
     scrambles to find arguments as to why it is not necessary to have such classwide representative or
22
     statistical proof, and instead proposes different evidence in its place in an effort to avoid
23
     conceding defeat.
24
            Plaintiff points to several documents that identify, among other things, the “duration” of
25
     some of the training courses. (Renewed Memorandum, at 4-7, and the accompanying declaration
26

27

28
                                                        13                                    RECYCLED PAPER

       DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF
                       NON-PRODUCTIVE TIME – CASE NO. 3:18-CV-04810-J CS
         Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 14 of 20



 1   of Mr. Swidler, one of Plaintiff’s counsel). 8 Plaintiff then suggests that this satisfies her burden

 2   of presenting evidence that commonality predominates. Plaintiff is wrong, again. First, the

 3   undisputed evidence is that PNC’s use of the term “duration,” in those instances where it is used,

 4   does not represent the time an MLO spends taking a particular course. Nor is it a time estimate.

 5   (See, Section A, at p. 4-5 above; and, e.g., Original PMQ Decl., ¶¶ 13, 15). Plaintiff’s counsel

 6   learned all of this during the deposition of the PMQ before filing the Original Motion.

 7   Additionally, the PMQ testified at his deposition and/or in his declaration that the time MLOs

 8   spend taking various courses “varies greatly,” that the “duration” is not the average of the time it

 9   takes an MLO to complete a course, and that the “duration” is not an estimate of the time it takes

10   to complete a course. (Original PMQ Decl., at ¶¶ 13, 14). Instead, the “duration” is a number

11   calculated as follows: “PNC uses an automated system that calculates the number of topics and

12   the number of words per page in each module from which the maximum time for median

13   comprehension is calculated.” (Original PMQ Decl., ¶ 13; see also, Mackenzie Deposition Tr., at

14   45:15-46:13; 70:5-13; 94:10-20). The primary reason for a duration number, where it is listed, is

15   to allow an MLO to plan for a time when they can take the course within the targeted calendar

16   completion date. (Renewed PMQ Decl., ¶ 5; Mackenzie Deposition Tr., at 36:4-10).

17            Second, the PMQ testified that he has taken the training courses, and he has knowledge of

18   most MLOs’ test taking habits because he is PNC’s regional sales executives who ultimately

19   supervises and observes all California MLOs’ performance. (Original PMQ Decl., ¶ 3) He stated

20   that “training modules take far less time to complete than the calculated duration indicates, and

21   that the time it takes to complete each module varies greatly from MLO to MLO.” (Original

22   PMQ Decl., ¶ 14). Various MLOs similarly confirmed, in their declarations submitted in

23   opposition to the Original Motion, that the stated duration of a course did not come close to

24   representing the time they spent taking training courses, as discussed above.

25            Third, as previously stated, PNC has no record of how long it takes each MLO to

26
     8
27    As previously stated in footnote 2, supra, not all courses have a stated duration. In fact, Plaintiff
     makes no effort to identify how many of the training sessions included in PNC 1540 have an
28   estimated duration, no doubt because it appears that over 50% do not.

                                                        14                                    RECYCLED PAPER

         DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF
                         NON-PRODUCTIVE TIME – CASE NO. 3:18-CV-04810-J CS
      Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 15 of 20



 1   complete a particular course. (Original PMQ Decl., ¶ 15). PNC does not track log on/log-off

 2   times for training modules. (Id.; see also, Mackenzie Deposition Tr., at 46:19-47:4; 114:7-13).

 3   Moreover, there is no record of whether MLOs actually took some of the training classes because

 4   sometimes they tested-out of classes, and sometimes the classes were waived, but they still

 5   received completion credit. (Original PMQ Decl., ¶¶ 16-17; Mackenzie Deposition Tr., at

 6   Mackenzie Deposition Tr., at 54:20-23; 75:7-17; 76:20-25; 83:4-8, 131:4-5; 133:7-14). The other

 7   MLO declarations filed in opposition to the Original Motion confirm the same.

 8          Fourth, Plaintiff fails to address the fact that some of the training modules do not even

 9   have a stated duration. (See, e.g., Mackenzie Deposition Tr., at 123:18-23). Thus, even if

10   Plaintiff’s argument that there is common evidence of “duration” were determinative, which they

11   are not for the reasons stated above, those arguments would carry absolutely no weight where the

12   information is absent, destroying the commonality of proof.

13              3.      MLOs Often Multitask By Handling Sales Work When They Are Training

14          It should not be surprising that people often multitask when they are performing many of

15   their daily functions. Consistent with this practice, MLOs often multitask by handling mortgage

16   sales related matters when they are taking training classes. (Renewed PMQ Decl., ¶ 8). These

17   tasks include, among others, filling out mortgage sales paperwork, scheduling appointments with

18   mortgage sale clients and prospective clients, writing and responding via text and email, to

19   clients, prospective clients, real estate agents, escrow agents, credit agents, and appraisers

20   regarding pending or prospective mortgage sales and closings. (Id.). Since an MLO’s primary

21   responsibility is selling mortgages, it is natural that these tasks would have priority, regardless of

22   whatever else an MLO may be doing. (Id.). The ability to multitask during training allows

23   MLOs to do their jobs, and is easy to accomplish because, for example, with self-study courses,

24   the MLO can stop and start studying at their convenience, as long as the course is completed by

25   the targeted calendar completion date. Similarly, for web-based courses, as long as they are

26   completed within the months designated, the MLO gets completion credit.

27

28
                                                        15                                    RECYCLED PAPER

       DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF
                       NON-PRODUCTIVE TIME – CASE NO. 3:18-CV-04810-J CS
      Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 16 of 20



 1               4.      Ms. Scheid’s New Declaration Confirms That Individual Issues Predominate

 2                       With Respect To Training

 3           Ms. Scheid submitted a declaration in support of Plaintiffs’ Original Motion, and now she
 4   has submitted a new declaration in connection with the Renewed Motion addressing her training
 5   while she worked as an MLO at PNC. (“Renewed Scheid Decl.”). She states that “the duration
 6   of the training . . . approximated on average what time it actually took me to complete the
 7   training course.” (Renewed Scheid Decl., ¶ 4) (emphasis supplied). What exactly does this
 8   mean? After January 4, 2017, Ms. Scheid had 126 different training programs marked as
 9   “completed.” Is she stating that she recalls specific training programs or is she speculating about
10   averages when all of these training programs are combined? Putting aside the uncertainty and
11   equivocal statement that it “approximated” on “average” the time it took Ms. Scheid to complete
12   the training courses, and assuming its truthfulness for purposes of the Renewed Motion, Plaintiff
13   makes it clear that she is relating her personal experience with the training courses. That
14   experience contrasts with the experience of the PMQ and other MLOs. Thus, the experience is
15   individualized, and is clearly different for each MLO (which is consistent with the PMQ’s
16   testimony). Moreover, with respect to Ms. Scheid’s statements about the efforts she had to make
17   to pass training tests, it is probably better that PNC not comment. Suffice it to say, it is common
18   knowledge that virtually every human being undertakes different efforts and needs different
19   amounts of preparation time to pass a test. Factors such as intelligence, reading comprehension
20   level, focus, anxiety and test taking abilities all affect the ability to pass a test. The fact that
21   Plaintiff states that “I [sic] Linda had to devote my entire attention to the training and could not
22   perform any sales functions while taking the training”, speaks to her individual circumstances
23   (and, it might explain, in part, why she was placed on probation during the later part of her tenure
24   at PNC for not making sufficient sales). Again, this is her individual experience and is contrary
25   to the experiences of other MLOs. (Renewed PMQ Decl., ¶ 8).
26           Finally, it does not help Ms. Scheid’s efforts here to try and dispute two of Mr.
27   Mackenzie’s statements in the Original PMQ Decl. She asserts that Mr. Mackenzie did not
28   customize training programs for MLOs. (Renewed Scheid Decl., ¶ 5). Plaintiff plainly lacks
                                                 16                                    RECYCLED PAPER

       DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF
                       NON-PRODUCTIVE TIME – CASE NO. 3:18-CV-04810-J CS
         Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 17 of 20



 1   foundation for this statement. How would she know this? Did she poll all MLOs? Did she

 2   discuss the subject with Mr. Mackenzie? The fact that all MLOs took many of the same classes

 3   does not mean that Mr. Mackenzie did not make additional training requirements for specific

 4   MLOs. Likewise, Plaintiff’s statement that Mr. Mackenzie is wrong about there being testing-out

 5   options for some training courses because she did not have that option when she “started” at PNC

 6   is improper argument and lacks foundation. 9 (Renewed Scheid Decl., ¶ 6). Indeed, before

 7   making such a statement, she probably should have taken a look at the documents she is relying

 8   on in support of her Renewed Motion, including documents Bates numbered PNC 1571-1575,

 9   that state that the published list of courses available identifies “whether a ‘Test-Out Option is

10   available.’” (Renewed Memorandum, 5:18-21). Ms. Scheid was employed by PNC when that

11   document was published. Consequently, her lack of knowledge in this regard is either

12   disingenuous or unique to her. Regardless, other MLOs were aware of such options and actually

13   took advantage of them.

14               5.      “Full Attention” In Training Does Not Prohibit Multitasking On Sales Matters

15            It is hard to believe that Plaintiff would make the argument, similar to the statement in the

16   Renewed Scheid Decl., that MLOs cannot multitask on sales matters during training because

17   there is a testing component at the end of each course. Indeed, it is no wonder why Plaintiff

18   saved the argument for last in her Renewed Memorandum. It is entirely specious.

19            PNC’s response to this argument is largely addressed in its discussion of the Renewed

20   Scheid Decl., in the immediately preceding section of this brief. In addition, while Plaintiff’s

21   counsel may believe they are experts on the subject of what an MLO needs to do to pass a

22   training course test, and how much “attention” is required, they are not experts on human learning

23   (or at least, they have not presented their credentials in that regard). Moreover, even if they were

24   such experts, their ability to determine or predict whether an MLO who multitasks would have

25   the ability to pass a course test is nothing more than soothsaying, not empirically based

26

27
     9
28    It is worth noting that Ms. Scheid started work as an MLO at PNC in 2011, approximately five
     and a half years before the commencement of the proposed class period.
                                                      17                               RECYCLED PAPER

         DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF
                         NON-PRODUCTIVE TIME – CASE NO. 3:18-CV-04810-J CS
      Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 18 of 20



 1   behavioral science. The only evidence in relation to MLOs, other than Ms. Scheid, is that they

 2   could and did engage in sales activities while simultaneously taking training.

 3      D.      A Class Proceeding Involving Training Claims Would Be Unmanageable And

 4              Inefficient

 5           Under Rule 23(b)(3)(D), an aspect of showing that a class proceeding is superior involves

 6   demonstrating that it would be manageable. There are 208 MLOs in the class, and 381 training

 7   courses that were identified in the documents as being either “in progress,” “in progress: past

 8   due,” “registered: past due,” or “completed” by the MLOs during the proposed class period,

 9   January 4, 2017 through June 30, 2019. (See, PNC 1540—referenced in the Renewed

10   Memorandum, at 7:7-8:23). Thus, the reality is that many of the training courses taken by MLOs

11   remained open and “in progress” for multiple days or weeks. (Renewed PMQ Decl., ¶ 6).

12   Consequently, individual inquiries of MLOs must be made to determine why it took them so long

13   to complete the training, why they didn’t take the courses in one sitting, which courses did they

14   take in one sitting, what sales related activities did they undertake during their training, and if

15   they remember, how much of the time did they spend exclusively on the training materials during

16   a course. Moreover, as to Plaintiff herself, she only “completed” 126 of the 381 courses. PNC

17   1540. Thus, she would not know (i) the contents of and the amount of time it would take to

18   complete the other two-thirds of the classes that she did not complete, or (ii) the training

19   experiences of the other MLOs with respect to those classes.

20           Another aspect of superiority involves the question of efficiency and judicial economy.

21   (Rule 23(b)(3)(C)). There is none to be found in certifying training claims. Class actions that

22   require individualized determinations and splinter into small disputes are, by their nature,

23   inefficient. See, Hughes v. WinCo Foods, 2012 WL 34483, *9 (C.D. Ca. 2012) (no superiority:

24   the “class proceeding would not promote greater efficiency because the class action would

25   devolve into hundreds or thousands of ‘mini-trials;’ thus, the difficulties associated with pursuing

26   these claims via a class action outweigh any benefits.”); Brown v. Fed. Express Corp., 249 F.R.D.

27   580, 587-88 (C.D. Ca. 2008) (same). Therefore, factual determinations with respect to the

28   various aspects of training discussed above, among others, would necessitate hundreds of mini-
                                                        18                                    RECYCLED PAPER

       DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF
                       NON-PRODUCTIVE TIME – CASE NO. 3:18-CV-04810-J CS
      Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 19 of 20



 1   trials for MLOs in order to determine both liability and damages, if any, which confirms that

 2   individual issues would predominate.

 3   IV.    CONCLUSION

 4          For the forgoing reasons, PNC respectfully requests that the Court deny Plaintiff’s Motion

 5   to certify MLO training claims.

 6

 7   Dated: May 29, 2020                               K&L GATES LLP
 8

 9                                                     By: /s/ Saman M. Rejali
                                                           Paul W. Sweeney, Jr.
10                                                         Patrick M. Madden
                                                           Saman M. Rejali
11
                                                            Attorneys for Defendant, PNC Bank, N.A.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      19                                  RECYCLED PAPER

       DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION OF
                       NON-PRODUCTIVE TIME – CASE NO. 3:18-CV-04810-J CS
      Case 3:18-cv-04810-JCS Document 125 Filed 05/29/20 Page 20 of 20



 1                                    CERTIFICATE OF SERVICE

 2
            I am employed in the county of Los Angeles, State of California. I am over the age of 18
 3
     and not a party to the within action; my business address is: K&L GATES LLP, 10100 Santa
 4
     Monica Boulevard Eighth Floor, Los Angeles, CA 90067.
 5
            On May 29, 2020, I served the document(s) described as:
 6
            DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR
 7
            CLASS CERTIFICATION OF NON-PRODUCTIVE TIME
 8
            The undersigned certifies that the document listed above served on counsel of record for
 9
     Plaintiffs by e-mail, pursuant to an agreement between counsel.
10

11
            I declare under penalty of perjury under the laws of the United States of America that the
12
     foregoing is true and correct.
13
            Executed on May 29, 2020, at Los Angeles, California.
14

15
                                                 /s/ Saman M. Rejali
16                                               Saman M. Rejali
17

18

19

20

21

22

23

24

25

26

27

28
                                                    20                                  RECYCLED PAPER

                           CERTIFICATE OF SERVICE - CASE NO. 3:18-CV-04810-J CS
